Exhibit 99.2(Text of graph posted to Ashland Inc.'s website concerningAshland Distribution's revenue) Monthly Sales ($, millions) 2002 2003 2004 2005 2006 2007 January 210 239 247 304 335 340 February 202 231 252 311 328 327 March 210 244 289 342 366 341 April 227 248 279 328 324 332 May 231 241 269 329 362 350 June 213 246 292 329 364 344 July 219 243 276 295 324 August 226 239 302 334 366 September 215 242 295 343 334 October 240 263 301 333 352 November 210 221 305 334 331 December 188 214 289 300 265 12 Month Rolling Average ($, millions) 2002 2003 2004 2005 2006 2007 January 223 218 240 288 326 338 February 220 221 242 293 328 338 March 217 224 245 297 330 336 April 216 225 248 301 329 337 May 212 226 250 306 332 336 June 211 229 254 309 335 334 July 211 231 257 311 337 August 211 232 262 314 340 September 212 234 267 318 339 October 213 236 270 320 341 November 214 237 277 323 341 December 216 239 283 324 338
